DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed 11/27/2019 was considered in part. This IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the IDS was not accompanied by an English language translation of NPL document #208; this document has not been considered.
	In order to have the struck-through references in the IDS considered by the Examiner, Applicant is asked to submit a new IDS having listed therein only the struck-through documents from this IDS. The IDS should be accompanied by a copy of each struck-through reference along with an English-language translation or explanation of relevance, if necessary.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:

Claim 1 recites “so as to have said mixture separates” (emphasis added) in line 5. This limitation should read “so as to have said mixture separate”.

Claim 8 recites “said divalent cation chelating agent EDTA”. Claim 8 depends from claim 1, which recites EDTA but does not recite a divalent cation chelating agent. While Applicant’s meaning is clear because EDTA is a well-known divalent cation chelating agent, there is no direct antecedent basis in claim 1 for the limitation “said divalent cation chelating agent EDTA” as recited in claim 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said platelets" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Platelets are not recited in the claim prior to the recitation of “said platelets” in line 9. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of the steps of claim 1 because it is unclear which of the steps would be required to produce platelets. Therefore, claim 1 is indefinite.

Because claims 2-13 depend from claim 1 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1-13 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted line 6 of claim 1 to recite “multiple somatic stem cells and multiple platelets”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., J. Oral Implantology 36(4): 281-290 (2010), in view of US patent application 2003/0175248 filed by Uhr, published 09/18/2003, US patent application 2012/0034194 filed by Wang, published 02/09/2012, and Stanford, Australian Dental J. 53(1 Suppl): S26-S33 (2008), as evidenced by US patent application 2014/0161774 filed by Wang, published 06/12/2014 (hereafter ‘Wang 2014’).

Garcia teaches the use of platelet-rich plasma (PRP) in osseointegrated dental implant sites (see entire document, including page 282, right column, paragraph 2). Threaded titanium dental implants were inserted into the mandible after the introduction of PRP into the prepared implant site, and the threaded portion of the implant was immersed into the PRP before implantation (page 283, left column, paragraphs 3-4; cf. claims 10-11 and lines 17-18 of claim 1 [“…applying the…solution to a…titanium…layer on an outer thread of a dental implant”]; the Examiner notes that the mandible is an alveolar bone and that inserting a threaded implant would constitute “screwing” the implant as recited in instant claim 11; immersing the threaded portion of the implant as taught by Garcia would intrinsically result in applying the PRP to an outer thread of the implant; because PRP is added to the implant site prior to the addition of the implant, the PRP would intrinsically “flow” along the interface between the titanium implant and the inside of the implant site when the implant is inserted into the PRP-containing implant site, as recited in instant claim 11).

However, Garcia does not teach the isolation of the PRP using the claimed method or that the dental implant is made of porous titanium oxide with the claimed roughness.

Uhr teaches regeneration adjuvants that are applied during the insertion of dental implants (see entire document, including page 1, paragraph 0002; cf. claim 1). A component of the adjuvant is platelet-rich plasma, or PRP (page 1, paragraph 0005). 

Wang teaches somatic stem cells and related methods (see entire document, including page 1, paragraph 0003). The cells are 0.3-6 µm in size (page 1, paragraph 0004; cf. claim 4; prior art ranges that overlap with the claimed ranges provide a prima facie case of obviousness; see MPEP § 2144.05 (I)). The cells are obtained by acquiring a blood sample containing white blood cells and red blood cells from a person 
The upper layer of blood samples treated in the method taught by Wang also contain Lgr5+ stem cells (see Wang 2014, entire document, including page 8, paragraph 0085, and page 9, paragraph 0088). As such, the upper layer of stem cells and platelets separated by Wang intrinsically contains Lgr5+ cells (cf. claim 4). 



While Garcia does not teach a process of obtaining PRP by a process involving two separation steps in the process of adding PRP to a dental implant site prior to screwing a titanium-threaded implant into the alveolar bone of a subject, it would have been obvious to one of ordinary skill in the art to do so because Uhr teaches a method of producing PRP for use in dental implants that involves two separation steps. One of ordinary skill in the art would have a reasonable expectation that obtaining PRP by the method of Uhr and then using the PRP in the method of Garcia would successfully result in obtaining PRP for use in a dental implant procedure and then the use of the PRP in the dental implant procedure.
While Garcia and Uhr do not teach producing PRP by allowing the blood to settle in EDTA rather than performing a first centrifugation step, it would have been obvious to one of ordinary skill in the art to do so because Wang teaches that allowing the blood to 
While Garcia, Uhr, and Wang do not teach that the threaded dental implant has a porous titanium-oxide surface in the method of isolating PRP, adding PRP to a dental implant site, and implanting a threaded titanium dental implant into the site rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to use a dental implant with a porous titanium-oxide surface in the method rendered obvious by Garcia, Uhr, and Wang because Stanford teaches that such implants are conventionally used in the field of dental implants and that increasing the roughness/porosity can lead to greater success in the implantation process. One of ordinary skill in the art would have a reasonable expectation that using the porous, rough, titanium oxide implants of Stanford in the method of isolating PRP, adding PRP to a dental implant site, and implanting a threaded titanium dental implant into the site rendered obvious by Garcia, Uhr, and Wang would successfully result in the implantation of the dental implant.
While Wang does not explicitly teach the centrifugation of blood samples that have been obtained by mixing whole blood with EDTA, incubating at 4°C for 6-48 hours, 
Garcia, Uhr, Wang, and Stanford do not teach the volume of the upper layer as compared to the whole blood sample as recited in instant claim 7. However, it would have been obvious to one of ordinary skill in the art that the percentage of white and red blood cells in the lower layer would be determined by how long the sample was incubated because the separation of the blood sample into an upper layer and a lower layer is a result of gravity pulling down the white and red blood cells. Similarly, because the upper layer is formed by gravity pulling down the white and red blood cells in the whole blood sample, the volume of the upper layer would be affected by how long the sample was incubated. As such, the volume of the upper layer and the percentage of white/red blood cells contained within the lower layer would be within the realm of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal incubation times for the whole blood sample because the incubation time is an art-recognized, result-effective variable known to affect the purity of the upper layer (i.e., 
Similarly, Garcia, Uhr, Wang, and Stanford do not teach the ranges of pore size and roughness recited in instant claims 12 and 13, but the claimed ranges would be within the realm of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal pore sizes and levels of roughness for the dental implant because the pore sizes and roughness are art-recognized, result-effective variables taught by Stanford to affect the success of the dental implant, which would have been optimized in the art to provide the desired level of implantation success.
Therefore, claims 1-13 are rendered obvious by Garcia in view of Uhr, Wang, and Stanford, as evidenced by Wang 2014, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10, and 14 of copending Application No. 17/066163 in view of Garcia et al., J. Oral Implantology 36(4): 281-290 (2010), US patent application 2003/0175248 filed by Uhr, published 09/18/2003, US patent application 2012/0034194 filed by Wang, published 02/09/2012, and Stanford, Australian Dental J. 53(1 Suppl): S26-S33 (2008), as evidenced by US patent application 2014/0161774 filed by Wang, published 06/12/2014 (hereafter ‘Wang 2014’).

.

This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/22/2021